Citation Nr: 0818409	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In November 2006, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge, sitting at the 
RO.  This hearing was scheduled for July 2006; however, the 
veteran failed to attend.  As no further communication from 
the veteran with regard to a hearing has been received, the 
Board considers his request for a hearing to be withdrawn.  
See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2007).

The issue before the Board has been previously characterized 
as entitlement to service connection for a mental disorder, 
to include PTSD and a personality disorder.  A close look at 
the veteran's contentions and the issue actually decided by 
the RO indicates that the issue on appeal is more 
appropriately characterized as entitlement to service 
connection for PTSD.  Accordingly, the Board has reframed the 
issue on the title page of this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2.  The veteran is not shown to have engaged in combat with 
the enemy.

3.  There is no evidence of record corroborating the 
veteran's claimed in-service stressors. 

4.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, under 
Pelegrini, this notice must be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in January 2003, 
prior to the initial unfavorable AOJ decision issued in April 
2003.  An additional letter was sent in January 2007.  A VCAA 
letter was also sent in October 2002.  However, it is not 
clear from the record whether that letter was actually sent, 
and even if it was mailed, as the address for the veteran on 
that letter was not current, the Board presumes that he did 
not receive it.  

The Board observes that the VCAA notice issued in January 
2003 advised the veteran that, to show service connection, he 
must provide details about stressor events in service that 
resulted in PTSD.  Additionally, the notice informed him of 
how VA would assist him in developing his claim and his and 
VA's obligations in providing such evidence for 
consideration.  Further, a stressor questionnaire was 
attached to this letter, providing the veteran with guidance 
as to the details of his stressors that he should provide.  
The January 2007 VCAA letter was relevant only to VA's 
request for the veteran's Social Security Administration 
(SSA) records.  
The Board observes that no letter to the veteran requested 
that he send any evidence in his possession to VA.  See id.  
However, the Board notes that, for all claims pending before 
VA as of May 30, 2008, the veteran need not be explicitly 
requested to send VA any evidence in his or her possession 
that pertains to the claim in order for a notice to be 
compliant with VCAA.  73 Fed. Reg. at 23353.  Consequently, 
the Board finds that the veteran was fully notified in 
accordance with VCAA prior to the initial adjudication of his 
claim, and there is no prejudice to him in the Board 
proceeding with its decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the AOJ, the Board must 
consider whether the veteran has been prejudiced thereby).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also relevant to the instant claim.  Under Dingess/Hartman, 
VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.  Here, only the July 2007 supplemental 
statement of the case contained information as to 
substantiation of a disability rating and effective date for 
that rating.  The Board acknowledges the inadequate notice on 
these two elements.  However, as the Board herein concludes 
that the preponderance of the evidence is against the 
veteran's service connection claim, all questions as to the 
assignment of a disability rating and an effective date are 
rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, SSA records, and the report of a 
November 2002 VA examination were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a crawler tractor operator.  Based on the foregoing, 
the Board finds that the veteran did not engage in combat 
with the enemy.  Therefore, as indicated above, the veteran's 
lay testimony alone is not enough to establish the occurrence 
of the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau; Dizoglio; West (Carlton); and Zarycki.  

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from January 1970 to 
December 1970.  The veteran contends that his exposure to 
multiple combat-related events and situations while in 
Vietnam caused his PTSD.  Thus, he contends that service 
connection is warranted for his PTSD.  

The Board notes, however, that the veteran has provided 
insufficient information regarding his in-service stressors 
to allow for verification of their occurrence.  In his March 
2003 statement, he indicated that, in his first month in 
Vietnam, his convoy stopped and he saw three dead Viet Cong 
soldiers by the side of the road; while stationed in the Ashu 
Valley, dead bodies were everywhere; he saw body bags dropped 
from helicopters; he experienced mortar attacks and sniper 
fire, including, while in Landing Zone (LZ) Sally, a mortar 
round landing 15 feet from him, but failing to detonate; trip 
wires would be set off while he was on guard duty; and he 
suffered a serious injury to his left leg in a 
quarry/construction accident.  The veteran failed to provide 
any specific dates for any of these stressors, except to say 
they occurred in 1970.  Without a narrower time frame of 
approximately 90 days or less, VA is unable to formulate a 
request to the Joint Services Records Research Service 
(JSRRC) to research records to see if the actual events 
occurred.  Therefore, the veteran cannot meet one of the 
criteria necessary in order to establish entitlement to 
service connection for PTSD.

With regard to a current diagnosis of PTSD, the Board 
observes that VA treatment records dated from July 2002 to 
August 2006 are of record and repeatedly note diagnoses of 
PTSD, as well as diagnoses of depression and a history of 
polysubstance abuse.  The veteran was also part of a VA PTSD 
program from October 2001 to November 2002.  Additionally, a 
May 2004 statement from Dr. B.C. indicates that he had 
evaluated the veteran for PTSD on two occasions and that the 
veteran's primary diagnosis was PTSD.  Accordingly, the Board 
finds that the veteran has a current diagnosis of PTSD.

However, as indicated, there is no confirmation of the 
veteran's alleged in-service stressors or information on 
which such confirmation could be based.  VA treatment records 
relate the veteran's PTSD to his Vietnam service.  
Nevertheless, there is no evidence that these treatment 
providers had access to the veteran's service records or any 
other source of information other than the veteran's own 
statements with regard to his stressors.  As stated above, 
the veteran's lay statements alone are not enough to 
establish the occurrence of the alleged stressor.  See 
Morneau; Dizoglio; West (Carlton); and Zarycki.  Thus, as his 
treatment providers' association of his PTSD with his claimed 
stressors appears to be based entirely on the veteran's own 
statements, such evidence does not support a finding of 
service connection for PTSD.  Further, although the November 
2002 VA examiner also related the veteran's PTSD to his in-
service stressors, he did so with the proviso that the 
diagnosis could not be confirmed until the veteran's 
stressors were verified.  Consequently, although the veteran 
has a diagnosis of PTSD, such diagnosis is not a result of a 
verified in-service stressor.

The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of PTSD.  
Laypersons are competent to speak to symptomatology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's PTSD and 
service, he is not entitled to service connection for PTSD.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


